            Case 2:19-cv-01952-JLR-TLF Document 24 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MATCONUSA LP,                                  CASE NO. C19-1952JLR-TLF

11                               Plaintiff,                ORDER ON STIPULATED
                   v.                                      MOTION
12
            HOUSTON CASUALTY
13
            COMPANY,
14
                                 Defendant.
15
                                          STIPULATION
16
            Pursuant to Local Rule 7(j) Plaintiff MatconUSA LP and Defendant Houston
17
     Casualty Company (“Defendant”), respectfully submit this stipulated motion for extension
18
     of time for Defendant to join additional parties in this action through and including May
19
     28, 2020 and, in support thereof, state as follows:
20
            1.     The current deadline to join addition parties is April 28, 2020.
21

22


     ORDER - 1
            Case 2:19-cv-01952-JLR-TLF Document 24 Filed 04/29/20 Page 2 of 2



 1          2.     Good cause exists to extend the deadline because initial discovery identified

 2   entities who are potentially at fault and might need to be added to the lawsuit as defendants.

 3   Defendant is engaged in additional discovery directed at those non-parties to determine

 4   whether they should be added. Defendant should know the answer within the next month.

 5          3.     Subject to Court approval, the Parties stipulate and agree, by and through

 6   their undersigned counsel, that the deadline to join additional parties in this action is

 7   extended to May 28, 2020.

 8          RESPECTFULLY SUBMITTED this 28th day of April, 2020.

 9    HARPER | HAYES PLLC                             GORDON REES SCULLY
                                                      MANSUKHANI LLP
10
      By: s/Gregory L. Harper                         By: s/Neal J. Philip
11    Gregory L. Harper, WSBA No. 27311               Neal J. Philip, WSBA No. 22350
      Thomas M. Williams, WSBA No. 47654              Kyle J. Silk-Eglit, WSBA No.
12    greg@harperhayes.com                            43177
      twilliams@harperhayes.com                       nphilip@grsm.com
13    Attorneys for Plaintiff                         ksilkeglist@gsrm.com
                                                      Attorneys for Defendant
14

15
                                               ORDER
16
            It is so ORDERED.
17
            The deadline to add additional parties is extended to May 28, 2020.
18
            DATED April 29, 2020.
19

20

21
                                                       A
                                                       JAMES L. ROBART
                                                       United States District Judge
22


     ORDER - 2
